Citation Nr: 1241800	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-29 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of right (major) rotator cuff injury with bursitis, status post-arthroscopy, currently rated at 10 percent disabling.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from August 1982 to August 1990, and December 2003 to December 2004.  Between those tours, and after the latter tour, the Veteran was a member of the Army National Guard. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The Veteran indicated in his notice of disagreement that he desired a hearing at the local RO, but he did not specify whether he desired a hearing before an RO decision review officer (DRO), or a board hearing at the local RO.  In his August 2012 response to a July 2012 Board letter, the Veteran indicated he did not desire a Board hearing.  An October 2012 Board letter informed the Veteran he had not clarified whether he still desire a hearing before a DRO.  In his response to the October 2012 Board letter, the Veteran clarified that he did not want a hearing before an RO DRO, and his request for a hearing is deemed withdrawn.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The Veteran's right (major) rotator cuff residuals with bursitis is manifested by painful noncompensable limitation of motion (LOM).  Neither ankylosis nor motion limited to shoulder level has manifested during the current rating period.

2.  OSA did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for residuals of right (major) rotator cuff injury with bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.10, 4.71a, Diagnostic Code (DC) 5019-5201 (2012).

2.  OSA was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the February 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was afforded a VA examination following his separation from his final period of service.  The service treatment records, VA records and private medical reports have been associated with the claims file.  Identified evidence has been obtained, and the Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may assess the merits of the claim without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran does not claim and the record does not show that OSA was present during the 1982-1990 period of active service.  The Veteran claims that he has OSA that had its clinical onset during his latter period of active service.

While the Veteran was afforded a VA compensation examination following his 2003-2004 period of active service, he was not afforded a VA examination in conjunction with the OSA claim (filed in 2007).  Under the VCAA, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  

Furthermore, the Federal Circuit held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  The Federal Circuit stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A which deals with the veteran's current disability, rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the veteran's disability 'may be associated' with the veteran's active military service."  Id. at 1277.  The Federal Circuit maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.

The service treatment records related to the Veteran's 2003 to 2004 active service contain no entries related to complaints, findings, or treatment for, sleep apnea.  He was seen on multiple occasions for other physical maladies, but there was no mention of OSA.  The Veteran's November 2004 Report of Medical History and Report Of Medical Examination For Separation reflects he reported a positive respiratory history, including a positive PPD reaction, and the November 2004 Report Of Medical Examination For Separation reflects the Veteran's lungs were assessed as abnormal.  The examiner noted that the abnormality was related to acute bronchitis for which the Veteran was under treatment.  A November 2004 chest x-ray was read as negative.  There were no complaints or findings of OSA.  Service treatment records note diagnoses of acute bronchitis and allergic rhinitis.

The February 2005 VA general examination report reflects the Veteran reported his history of bronchitis and allergic rhinitis and the medication he took for his allergies.  The report notes no mention by the Veteran of any sleep-related complaints.  Physical examination revealed chest and lungs were clear to percussion and auscultation with no abnormalities noted.  Lung sounds were clear bilaterally.  Pulmonary function tests revealed a moderate restrictive lung defect, and the examiner noted the Veteran's smoking history.  The diagnoses included acute bronchitis, which the examiner opined was less likely than so related to the Veteran's active military service.

The Veteran's VA outpatient records note no report or complaints by the Veteran of sleep apnea type symptoms or complaints, including the Veteran's preoperative preparation for his 2005 shoulder arthroscopy.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board acknowledges the Veteran's January 2007 assertion that he experienced sleep apnea problems during active service, but he did not seek treatment until after his separation.  The Board notes further that a claimant's lay report of symptoms may not be rejected solely because of the absence of contemporaneous medical documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In the instant case, however, the evidence compellingly suggests the absence of credibility as concerns the Veteran's assertion of in-service symptoms.  The Board earlier noted the absence of reported sleep apnea symptoms by the Veteran at the November 2004 separation examination.  When filing for compensation for several other maladies in December 2004, he made no mention of OSA.  He did not mention OSA on the comprehensive VA general medical examination in February 2005.  The records of the Veteran's private physician, Dr. K, note the Veteran's report of his symptoms.  Dr. K's September 2006 entry notes the Veteran reported a history that he snored at night, felt fatigued and fell asleep easily during daytime.  There was no report that the Veteran's symptoms had existed since service.  Further, Dr. K noted the Veteran's report that he served in the Army in Iraq, and that the Veteran had a positive PPD a couple of years earlier.  Yet, the Veteran did not report his sleep apnea symptoms dated from his active service.  Upon receipt of the sleep study report that diagnosed OSA, Dr. K did not note or opine any causal connection with the Veteran's active service.  The Veteran asserted on his Substantive Appeal that he was diagnosed with OSA in 2004 shortly after his return from Iraq, but there is nothing in the evidence he submitted to support this claim.   The Board does not find it likely that the Veteran experienced sleep problems since service and yet failed to mention this on two general medical examinations (meant to address all current disability) and did not mention it when filing for compensation in 2005 for disability incurred during the 2003-2004 period of active service.  

In light of the above, the only evidence of in-service occurrence of sleep apnea symptoms or a potential linkage with active service is the Veteran's assertions.  While competent, the Board finds those assertions incredible.  Further, the Board finds the medical evidence of record is sufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

The totality of the evidence convinces the Board that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Increased Rating
 
Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  Further, with regards to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  
 
Analysis

Historically, a May 2005 rating decision granted service connection for the residuals of right shoulder rotator cuff injury with bursitis with an initial 10 percent rating, effective in December 2004.  VA received the Veteran's current claim for an increased rating in January 2007.  The Veteran's application noted an MRI examination of the right shoulder showed continued deterioration with extreme tendonitis in the rotator cuff area where surgery was performed.

The Veteran's VA medical records note an arthroscopy was performed on the right shoulder in November 2005 during which the joint was debrided.  The May 2007 rating decision awarded a temporary 100 percent rating, effective November 15, 2005, and assigned a 10 percent rating, effective February 1, 2006.  The May 2007 rating decision also continued the 10 percent rating in response to the Veteran's claim for an increased rating.

The May 2005 rating decision reflects the RO assigned the initial rating under DC 5019, bursitis, which is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5019.  Degenerative arthritis is rated on the basis of LOM for the joint affected.  38 C.F.R. § 4.71a, DC 5003.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the May 2007 VA examination report notes the Veteran is right-hand dominant, which means his right shoulder is the dominant or major shoulder.

The normal range of motion (ROM) of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation is warranted for limitation of motion of either arm, major or minor, when motion is possible to the shoulder level.  LOM to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm, and a 40 percent evaluation for limitation of motion of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

A September 2006 outpatient entry notes the right shoulder ROM was 0 to 110 degrees, and there was no point tenderness.  The May 2007 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported right shoulder pain.  He denied any episodes of locking, dislocation, subluxation, or flare-ups.  Physical examination revealed active forward elevation of 0 to 130 degrees, with pain beginning at 125 degrees.  Passive elevation was to 160 degrees, again with pain beginning at 125 degrees.  External and internal rotation was 0 to 90 degrees without pain.  The examiner noted the absence of any ankylosis.

The objective findings on clinical examination show the Veteran's right shoulder injury residuals continued to more nearly approximate the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201.  The noted LOM of the right shoulder is in fact noncompensable.  Id.  Nonetheless, the assigned 10 percent rating is appropriate, as clinical examination revealed pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019-5003 (when limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint).  Thus, the 10 percent rating in fact compensates the Veteran for his functional loss due to his right shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Board finds a higher rating was not met or approximated, as the Veteran's right shoulder ROM exceeded midway between side and shoulder level.  Further, the examiner noted there was no additional loss of ROM due to pain on repetitive use.  See 38 C.F.R. §§ 4.40 and 4.45.  The Veteran works full time.  Hence, there is no issue as to a total disability evaluation on the basis of individual unemployability.  See 38 C.F.R. § 4.16.

As earlier noted, the Veteran is entitled to a staged rating for any portion of the rating period where the right shoulder symptomatology increased in severity.  The Board finds the evidence of record shows the severity of the right shoulder has manifested at the same rate throughout the rating period.  Thus, there is no factual basis for a staged rating.

The Board has also considered the propriety of referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Having done so, the Board finds the right shoulder disability and its severity are described by the rating schedule, which means the right shoulder disability is not exceptional.  A November 2006 outpatient entry notes the Veteran worked as a supervisor in a correctional facility, and his job did not entail heavy work.  The May 2007 examination report notes the examiner noted the occupational impact of the right shoulder injury residuals was difficulty with lifting, carrying, and lifting.  As noted in the rating criteria set forth earlier, the rating criteria are designed to address those areas.  In the absence of an exceptional disability picture, there is no factual basis for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311   (1999).

ORDER

Entitlement to an increased rating for residuals of right (major) rotator cuff injury with bursitis, status post-arthroscopy, is denied.

Entitlement to service connection for OSA is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


